Exhibit 10.13.3

SECOND AMENDMENT TO AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Second Amendment to Amended and Restated Employment Agreement (this
“Amendment”) is entered into as of December 19, 2012, by and among Amedisys,
Inc., a Delaware corporation (the “Company”), Amedisys Holding, L.L.C., a
Louisiana limited liability company (“Holding”), and David R. Bucey, a person of
the age of majority (“Executive”).

WHEREAS, the Company, Holding and Executive are parties to that certain Amended
and Restated Employment Agreement dated as of July 23, 2010, as amended by the
First Amendment thereto dated January 3, 2011 (as amended, the “Original
Agreement”); and

WHEREAS, the Company, Holding and Executive specifically desire to amend the
Original Agreement as specifically set forth herein.

NOW, THEREFORE, in consideration of the premises, as well as other mutual
promises and covenants contained in this Amendment, the parties hereto agree as
follows:

 

  1. Incorporation by Reference. The above recitations are incorporated herein
by reference.

 

  2. Capitalized Terms. Capitalized terms used but undefined herein shall have
the meanings assigned to them in the Original Agreement.

 

  3. Amendments to Section 2(a) of the Original Agreement.

 

  (a) The definition of “COBRA” appearing in Section 2(a) of the Original
Agreement is hereby amended and restated in its entirety, as follows:

 

     “COBRA” shall have the meaning set forth in Section 8(c).

 

  (b) The definition of “COBRA Period” appearing in Section 2(a) of the Original
Agreement is hereby deleted in its entirety.

 

  4. Amendment to Section 3 of the Original Agreement. Section 3 of the Original
Agreement is hereby amended and restated in its entirety as follows:

Section 3. Term of Employment.

(a) The term of Executive’s employment under this Agreement (the “Term of
Employment”) shall commence on the Effective Date and expire on December 31,
2014 or such later date as agreed upon by the Parties pursuant to Section 3(b),
below, unless terminated prior thereto in accordance herewith. This Agreement
shall not be automatically renewable and, unless mutually extended by the
Parties by an agreement in writing, shall terminate upon the expiration of the
Term of Employment; provided, however, that:

 

1



--------------------------------------------------------------------------------

(i) simultaneously with the expiration of the Term of Employment and termination
of this Agreement, Executive’s employment shall continue on an “at will” basis
unless or until such “at will” employment is terminated by the Company or
Executive by notice in writing;

(ii) during the term of such “at will” employment, (A) if there is a termination
by Executive with Good Reason (as defined below) or (B) if there is a
termination by the Company without Cause (as defined below), in either such
case, whether such termination for Good Reason or without Cause occurs prior to
or following a Change in Control (as defined below) [n.b., solely for purposes
of determining whether there is a Good Reason termination under this clause
(ii) of this Section 3(a) and for purposes of calculating the benefits to
Executive of a termination by Executive for Good Reason or by the Company
without Cause, the provisions of Sections 4, 5 and 6 shall be deemed to be in
full force and effect during the “at will” employment period], Executive shall
be entitled to and his sole remedies for such termination (subject to the
immediately following clause (iii)) shall be as set forth in Section 8(c) (which
Section 8(c) shall continue in full force and effect during the “at will”
employment period), and not as set forth in Section 8(e); and

(iii) as provided in Section 24, (x) the provisions of Sections 1 and 2, this
second sentence of this Section 3(a), Sections 8(g), (h), (i), (j) and (m), and
Sections 9 through 30 of this Agreement shall survive the termination of this
Agreement and remain in full force and effect in accordance with their terms,
and (y) the termination of this Agreement shall not affect any rights or
obligations of the Parties accrued under this Agreement prior to or in
connection with such termination and, with respect to such surviving provisions
and those that survive under Section 3(a), thereafter.

(b) Absent extenuating circumstances, the Parties envision that they will
negotiate an amendment to this Agreement prior to the end of each calendar year
extending the Term of Employment for an additional year; it being understood and
agreed, however, that neither Party shall have a legal obligation to actually
enter into any such amendment. Accordingly, beginning in October 2013 and
continuing each subsequent October during the Term of Employment, the Parties
shall meet to discuss Executive’s performance during the year and the
possibility of extending the Term of Employment for an additional year, and may
also discuss additional proposed modifications of the other terms of this
Agreement, with a view toward concluding such discussions, and, assuming they
actually come to agreement, entering into an amendment to this Agreement prior
to the end of the calendar year. In connection with all such discussions, it is
understood and agreed (i) that neither Party shall have any legal obligation to
actually enter into any such amendment, (ii) that no such amendment shall exist
unless and until

 

2



--------------------------------------------------------------------------------

approved by the Committee (as defined below) and/or the Board (as defined below)
and the requirements of Section 22 are satisfied with respect thereto, and
(iii) that the Company may, in its discretion and without any liability or
obligation of any kind, elect to handle negotiations with Executive differently
than it handles similar negotiations with other senior executives of the
Company.

 

  5. Amendment to Section 8(c) of the Original Agreement. Clauses (iv) – (v) in
the first sentence of Section 8(c) of the Original Agreement are hereby amended
and restated in their entireties, and a new clause (vi) is hereby added to the
first sentence of Section 8(c) of the Original Agreement, as follows:

(iv) a lump sum payment equal to $2,500, which amount is intended to assist the
Executive with the purchase of health care coverage, but which amount may be
used in any manner at the sole discretion of the Executive;

(v) continued participation in the Company’s group health plans for Executive
and his covered dependents in accordance with the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”);
and

(vi) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

The remaining provisions of Section 8(c) of the Original Agreement shall remain
in full force and effect.

 

  6. Amendment to Section 8(e) of the Original Agreement. Clauses (iv) – (v) in
the first sentence of Section 8(e) of the Original Agreement are hereby amended
and restated in their entireties, and a new clause (vi) is hereby added to the
first sentence of Section 8(e) of the Original Agreement, as follows:

(iv) a lump sum payment equal to $2,500, which amount is intended to assist the
Executive with the purchase of health care coverage, but which amount may be
used in any manner at the sole discretion of the Executive;

(v) continued participation in the Company’s group health plans for Executive
and his covered dependents in accordance with the applicable provisions of
COBRA; and

(vi) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

The remaining provisions of Section 8(e) of the Original Agreement shall remain
in full force and effect.

 

3



--------------------------------------------------------------------------------

  7. Amendment to Section 4(c) of the Original Agreement. Section 4(c) of the
Original Agreement is hereby amended and restated in its entirety as follows:

(c) Place of Employment. It is understood that Executive’s principal place of
residence is in the Atlanta, Georgia metropolitan area. Executive will travel,
as needed, from his principal place of residence to the Company’s corporate
office in Baton Rouge, Louisiana (or as otherwise may be directed by the Chief
Executive Officer). Executive will be reimbursed for (i) all reasonable travel
expenses associated with travel between his principal residence in the Atlanta,
Georgia metropolitan area and the Company’s corporate office in Baton Rouge,
Louisiana and (ii) all other business-related travel, in each case in accordance
with Section 7 of this Agreement and the Company’s business expense and travel
reimbursement policies.

 

  8. Effect of this Amendment. Except as specifically stated herein, the
execution and delivery of this Amendment shall in no way affect the respective
obligations of the parties under the Original Agreement, all of which shall
continue in full force and effect.

 

  9. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

  10. Counterparts. This Amendment may be executed in two or more counterparts.

 

  11. Captions. The captions contained in this Amendment are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Amendment.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed and executed this Amendment as of
the day and year first written hereinabove.

 

AMEDISYS, INC. By:   /s/ William F. Borne   William F. Borne   Chairman and
Chief Executive Officer AMEDISYS HOLDING, L.L.C. By:   /s/ William F. Borne  
William F. Borne   President EXECUTIVE /s/ David R. Bucey

David R. Bucey

 

5